Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The traverse is noted. There are two more-or-less mutually exclusive inventions:
1) Fe on carbon
2) Ti/Zr on carbon

Each is divided further into:
a) product
b) process of making

The arguments refer to claim 1 as a generic linking claim. Claim 1 is not a linking claim. Claim 1 is not a generic claim. Claim 1 is not allowable because it has not been examined to be found allowable. There is a substantial burden of search. The requirement is maintained and made final. Claims 1-7, 17, 19 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 8 and 11, the phrase ‘nano-enabled’ is unclear. Enabled to do what? How so enabled? Nanotechnology is a special field dealing with materials which have an extremely small size and properties which are unique and stem from the size. The doping of ions (angstrom sized materials) 
B) In claims 8 and 11, ‘carbon block’ is unclear as to what size/shape is implied, and appears to be contradictory to the ‘carbon particles’ later recited.
C) Claim 26 is unclear as to how a base could be a ‘neutralizing agent’ of a material that is already basic.



The claims are allowable over the prior art because it does not teach or suggest the claimed process, ie alcohol solvent and the treatments recited in the claims.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736